Citation Nr: 1511068	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2014, the Board remanded the matter for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the April 2014 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran is service connected for a right shoulder disability, a right ankle disability, and duodenitis.

2.  The Veteran has a current obstructive sleep apnea disability.

3.  The current obstructive sleep apnea disability was not caused by or permanently worsened by the service-connected right shoulder, right ankle, or duodenitis disabilities.





CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, as secondary to service-connected right shoulder, right ankle, and duodenitis disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 
In an August 2008 letter sent prior to the initial denial of the claim in February 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The February 2010 letter also included information about service connection claims based on a secondary theory of entitlement.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and the Veteran's written statements.  

VA examined the Veteran for a sleeping disorder in May 2012.  The VA examiner reviewed the Veteran's claims file, discussed past and present symptomatology with the Veteran, and provided an opinion regarding the etiology of the diagnosed sleep disorder.  While the May 2012 VA medical opinion was supported by adequate rationale, the May 2012 VA medical opinion only addressed whether the diagnosed sleep disorder was caused by a service-connected disability, and did not address whether the diagnosed sleep disorder was aggravated by a service-connected disability.  Accordingly, the Board remanded the matter in April 2014 for an addendum opinion addressing aggravation.  The requested opinion was prepared in December 2014 and included supporting rationale.  For these reasons, the Board finds that the May 2012 VA examination and medical opinion, along with the December 2014 VA addendum opinion, are adequate to assist in determining the nature and etiology of the claimed sleep disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that chronic pain and discomfort have caused a current sleep disorder.  Specifically, the Veteran asserts that an obstructive sleep apnea disability is the result of pain from service-connected right shoulder, right ankle, and duodenitis disabilities.  See February 2015 representative letter; September 2011 VA Form 21-4138; January 2011 VA Form 9.

Initially, the Board finds that the Veteran is service connected for a right shoulder disability, a right ankle disability, and duodenitis.  Service connection for right shoulder tendonitis and bicipital and supraspinatus (a right shoulder disability) has been in effect since February 25, 1999, the same effective date as service-connected right ankle synovitis (a right ankle disability).  The Veteran is also service connected for duodenitis, which has been effective since June 3, 2008.  Accordingly, service connection for a sleep disorder due to pain from service-connected right shoulder, right ankle, and duodenitis disabilities is permissible.

The Board next finds that the Veteran has a current obstructive sleep apnea disability.  The May 2012 VA examination report includes a current obstructive sleep apnea diagnosis.  Based on the Veteran's reported medical history, the May 2012 VA examiner noted that obstructive sleep apnea was first diagnosed in 2009.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current obstructive sleep apnea disability was caused by or permanently worsened by the service-connected right shoulder, right ankle, or duodenitis disabilities.  The May 2012 VA examiner opined that obstructive sleep apnea is less likely than not proximately due to or the result of a service-connected disability.  The VA examiner explained that obstructive sleep apnea occurs when the muscles in the back of the throat relax during sleep, causing a blockage of the airway.  The VA examiner further explained that sleep apnea is a disturbance in the oropharynx, which is not related to the service-connected right shoulder, right ankle, or duodenitis disabilities.

Although the May 2012 VA examiner did not specifically address the theory of aggravation, an addendum opinion regarding aggravation was provided in December 2014.  The December 2014 VA examiner stated that there is no evidence in the medical literature that indicates shoulder pain, ankle pain, or duodenitis may aggravate sleep apnea.  As the Veteran has reported insomnia, the December 2014 also stated that there is no evidence in the medical literature that shoulder pain, ankle pain, or duodenitis causes insomnia.

To the extent that the Veteran has submitted written statements asserting that a sleep disorder was caused by the service-connected right shoulder, right ankle, or duodenitis disabilities, the evidence does not demonstrate that Veteran in this case has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  The conclusions regarding causation and aggravation in this case between sleep apnea and the service-connected right shoulder, right ankle, or duodenitis disabilities, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74.  For these reasons, the Board does not afford any probative weight to the Veteran's opinions regarding the etiology of obstructive sleep apnea.

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for obstructive sleep apnea, to include as due to the service-connected right shoulder, right ankle, and duodenitis disabilities.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that obstructive sleep 







apnea was incurred in service, and has consistently contended only that a sleep disorder diagnosed after service is due to chronic pain caused by the service-connected right shoulder, right ankle, and duodenitis disabilities.  See February 2015 representative letter; September 2011 VA Form 21-4138; January 2011 VA Form 9.


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected right shoulder, right ankle, and duodenitis disabilities, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


